08/05/2020



                                                                                    Case Number: DA 20-0246




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                            No. DA 20-0246

STATE OF MONTANA,

      Plaintiff and Appellee,

      v.

NATHAN EDWARD ANDERSON,

      Defendant and Appellant.


                                       ORDER



      Upon consideration of Appellant’s motion for extension of time, and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to
and including September 1, 2020, within which to prepare, file, and serve
Appellant’s opening brief on appeal.
      No further extensions will be granted for the filing of transcripts without an
affidavit from Court Reporter Kelley Barstad. If Ms. Barstad does not respond to
counsel’s request, counsel is to notify this Court, which will consider issuing an
order to show cause as to why Ms. Barstad should not be held in contempt of court.




                                                                               Page 1 of 1
                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              August 5 2020